Citation Nr: 1533644	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, characterized by swelling, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability, characterized by swelling, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of all issues currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal with regard to the issues of entitlement to service connection for a bilateral leg disability, characterized by swelling, to include as secondary to service-connected bilateral pes planus, and service connection for a bilateral knee disability, characterized by swelling, to include as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a statement dated April 2015, the appellant notified the Board that he wished to withdraw his appeal of his two service connection claims.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for a bilateral leg disability, characterized by swelling, to include as secondary to service-connected bilateral pes planus, is dismissed.

The claim of entitlement to service connection for a bilateral knee disability, characterized by swelling, to include as secondary to service-connected bilateral pes planus, is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


